Citation Nr: 1218073	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  10-13 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to September 1987.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDING OF FACT

The Veteran's current right ear sensorineural hearing loss cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

Right ear sensorineural hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Without deciding whether the notice and development requirements have been satisfied in the present case, it is the Board's conclusion that the Board is not precluded from adjudicating the issue involving the Veteran's claim for service connection for bilateral hearing loss.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the disorder at issue.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. 

Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he currently has right ear hearing loss as a result of his military service.  Specifically, he claims that he was exposed to loud noise from machinery and trucks without the use of hearing protection while performing his in-service duties as a wheel vehicle repairer.  In an August 2009 written submission, the Veteran stated that he realized after his separation from service that his hearing had been affected by his in-service noise exposure and that it continued to deteriorate over the years.

An October 1985 in-service examination noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
0
LEFT
10
5
5
0
0

The Veteran's service treatment records are negative for any complaints, symptoms, or diagnoses of any hearing loss.  In his August 1987 separation examination report, he denied having hearing loss or any ear trouble.  The August 1987 separation examination report noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
0
5
LEFT
10
10
5
5
5

After discharge from military service, the Veteran underwent a VA fee-based audiological examination in August 2009.  The Veteran reported that the onset of his hearing loss symptoms was during active duty when he was exposed to loud sounds.  He reported that no hearing protection was used in service and that he fired weapon with his right hand.  Post service, he worked as a greenskeeper and security personnel.  He stated that he used power tools with hearing protection.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
50
45
35
LEFT
25
20
20
45
45

Using the Maryland CNC word list, speech recognition was 96 percent in the right ear and 92 percent in the left ear.  The diagnosis was "a moderate mixed (sensorineural and conductive) hearing loss" in the right ear.  The examiner opined that it was "less likely than not that the [V]eteran's hearing loss in the right ear is related to the acoustic trauma during military service as wheel vehicle repairman due to the presence of a conductive component."  An ENT referral was recommended due to the presence of an air-bone gap in the right ear.

The Veteran underwent another VA audiology examination in July 2011.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran complained of decreased hearing in both ears and occasional tinnitus in the right ear.  He reported that he was stationed in Ft. Lewis as a wheel vehicle mechanic and worked on diesel engines and all purpose fuel vehicles, during which time he was exposed to noise from air tools and diesel engine.  He reported minimal recreational noise exposure from mowing his lawn, occasionally.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
45
40
40
LEFT
15
10
10
30
15

Using the Maryland CNC word list, speech recognition was 94 percent, bilaterally.  The diagnosis was a moderate rising to moderately severe then sloping to mild conductive hearing loss for the right ear.  Distortion Product Otoacoustic Emissions (DPOAEs) revealed cochlear pathology or damage at all frequencies tested, 1,000 Hertz to 6,000 Hertz.  The examiner concluded that the DPOAEs "support 

conductive components in the right ear."  The examiner opined that the Veteran's conductive hearing loss had no sensorineural component.  It was further noted that the Veteran's right ear hearing loss was "not likely due to noise exposure since it is conductive and has not typical noise notches, sensorineural components or indications of noise induced hearing loss."  

Subsequent to the July 2011 VA examination, private medical records were received by VA.  A June 2010 private audiology consultation report noted the Veteran's complaint of asymmetrical hearing loss, greater in the right than left ear.  The Veteran reported a history of loud noise exposure with heavy equipment in the military.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
55
45
40
LEFT
25
25
20
45
40

The assessment was "moderate-severe mixed (conductive and sensorineural) hearing loss in the right ear."  The private examiner stated that this could be due to otosclerosis or trauma to the ear.

In July 2010, a private otolaryngologist found sensorineural hearing loss, right ear greater than the left ear, due to noise trauma, and right ear otosclerosis that resulted in conductive hearing loss.

The Board finds the Veteran's statements of exposure to noise from heavy equipment as competent and credible evidence to establish such exposure.  Indeed, the Veteran's DD-214 shows that he served as a Wheel Vehicle Repairer, which is consistent with his contentions that he was exposed to significant acoustic trauma in service.  Furthermore, military noise exposure has been established as service connection is currently in effect for left ear hearing loss due to acoustic trauma during military service.

Based on the totality of the evidence, and with application of the benefit of the doubt rule, the Board finds that the Veteran's right ear sensorineural hearing loss was incurred during his active military service.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for right ear sensorineural hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


